      Case 2:18-cv-03104-BWA-JCW Document 49 Filed 12/19/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


DIXON ROSALES                                               CIVIL ACTION

VERSUS                                                      NO. 18-3104

RICH’S CAR WASH, LLC                                        SECTION: M (1)

                                          ORDER

       Considering the parties’ status reports (R. Docs. 46 & 47),

       IT IS ORDERED that Plaintiffs file their motion to certify the class by February 27, 2019.

       IT IS FURTHER ORDERED that the trial of this matter is CONTINUED. A telephone

scheduling conference will be held with the Case Manager on Friday, January 4, 2019 at

9:30 a.m. to select new dates a deadlines. The Case Manager will initiate the call. No new

dates will be selected for initial disclosures, amendments to pleadings, third-party

actions, crossclaims, or counterclaims.



       New Orleans, Louisiana, this 18th day of December 2018.




                                                    ________________________________
                                                    BARRY W. ASHE
                                                    UNITED STATES DISTRICT JUDGE
